Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A(i)(a) in the reply filed on 2/10/2022 is acknowledged.  Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20316215 (“DE ‘215”).
Regarding claim 1, DE ‘215 discloses an article fixation apparatus that is configured to fix an article (12) to a roof panel (18), the apparatus comprising: an article attachment member that includes a protrusion part (60) which protrudes toward a vehicle outside via a penetration hole (19) of the roof panel from a vehicle inside of the roof panel and which fixes the article and a head part seat surface (30, 70) of the protrusion part that is joined to a lower surface side of the roof panel; and a first seal material (72) that prevents water permeation to the vehicle inside of the roof panel from 
 Regarding claim 2, DE ‘215 discloses wherein the head part seat surface of the protrusion part is joined throughout to an entire circumference of the penetration hole at the lower surface side of the roof panel (see figure in DE ‘215; 70 is a sealing ring).
Regarding claim 3, DE ‘215 discloses wherein the lower surface side of the roof panel includes a lower surface of the roof panel and a lower surface of a reinforcement member (for this claim 70 is the reinforcement member and 30 is the seat surface) that is joined to the lower surface of the roof panel, and the reinforcement member is joined to a region of the lower surface of the roof panel, the region being arranged around the penetration hole and being covered by the article from a vehicle body upward direction (see figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207773024 to Tang in view of DE ‘215.
Regarding claim 1, Tang discloses an article fixation apparatus that is configured to fix an article (11) to a roof panel (2), the apparatus comprising: an article attachment 
Regarding claim 2, Tang discloses wherein the head part seat surface of the protrusion part is joined throughout to an entire circumference of the penetration hole at the lower surface side of the roof panel (53 is a gasket/washer – see bottom of page 4 of English translation).
Regarding claim 5, Tang discloses wherein the article attachment member comprises an adjustment mechanism, and the adjustment mechanism comprises one member (51) on which the protrusion part and the head part seat surface are integrally provided (these elements are connected to 51 – Fig. 2) and another member (52) that is capable of being screwed to the one member (see bottom of page 4 of English translation) and that is fixed to a support member (32) on a vehicle body side (Fig. 2).
Regarding claim 6, Tang discloses a fastening bolt (lower portion of 6) which is configured to fasten the support member to the other member (Fig. 2), wherein the 
Regarding claim 12, the combination from claim 1 fails to disclose a reinforcement member.  However, DE ‘215 discloses an article fixation apparatus including a reinforcement member (seal 70).  It would have been obvious to one of ordinary skill to have included a reinforcement member (seal 70) in Tang because it would further protect against water entering the vehicle.  The combination discloses an article fixation structure assembly method for assembling the article fixation apparatus according to claim 5, the method comprising: a first step in which, in a state where the protrusion part protrudes from a reinforcement member that is joined to a lower surface of the roof panel, the head part seat surface together with the adjustment mechanism is fixed to a lower surface of the reinforcement member (i.e. the assembly is inserted through the hole in 2 – Fig. 2; see top of page 4 of English translation); a second step in which, in a state where the protrusion part protrudes from the roof panel, the reinforcement member is fixed to the roof panel (when the assembly is inserted through the hole in 2, the reinforcement member stops the upward movement of the assembly and is fixed to the roof panel); and a third step in which the adjustment mechanism is fixed to the support member (when 51 and 52 are adjusted, 52 is fixed to 32 – Fig. 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and DE ‘215, further in view of DE 102012006822 to Kunsch.
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734